Exhibit 10.1
AMENDMENT NO. 4 TO THE CALL OPTION AGREEMENT
Amendment No. 4 to the Call Option Agreement, dated as of March 8, 2010, among:

(1)   Merck & Co., Inc., a corporation organized under the laws of New Jersey,
formerly known as Schering-Plough Corporation (“Merck”);

(2)   Merck Sharp & Dohme Corp., a corporation organized under the laws of New
Jersey, formerly known as Merck & Co., Inc. (“Merck Sharp & Dohme”);

-and-

(3)   Sanofi-Aventis, a société anonyme organized under the laws of France
(“Sanofi-Aventis”)

    (Merck, Merck Sharp & Dohme and Sanofi-Aventis are hereinafter referred to
individually as a “Party” and collectively as the “Parties”).

WHEREAS

(A)   The Parties have previously entered into the Call Option Agreement, dated
as of July 29, 2009, as amended on February 17, 2010 by Amendment No. 1 thereto
(“Amendment No. 1”), February 18, 2010 by Amendment No. 2 thereto (“Amendment
No. 2”) and February 19, 2010 by Amendment No. 3 thereto (“Amendment No. 3”)
(the “Call Option Agreement”);

(B)   The Parties are hereby amending certain of the terms and conditions of the
Call Option Agreement as set forth in this agreement (hereafter “Amendment
No. 4”).

1   Definitions       In this Amendment No. 4, capitalized terms used herein and
not defined shall have the meanings set forth in the Call Option Agreement.   2
  Contribution Agreement       Exhibit A of the Call Option Agreement is hereby
deleted and replaced by Exhibit A to this Amendment No. 4, and any reference to
the Contribution Agreement in the Call Option Agreement shall refer to the draft
contribution agreement attached as Exhibit A hereto, together with its exhibits,
schedules and appendices.   3   Exercise       Clause 3.5.3 of the Call Option
Agreement is deleted and the following is hereby inserted in lieu thereof:      
“Upon exercise of the Call Right, the Parties undertake to execute the
Contribution Agreement (incorporating any amendments as may be agreed by the
Parties pursuant to this Agreement) in the form attached as Exhibit A as
follows:





--------------------------------------------------------------------------------



 



  (i)   If the Works Council (as defined in the Contribution Agreement and
hereinafter in Amendment No. 4 also referred to as the “Works Council”))
(1) delivers an unconditional positive advice to enter into the Contribution
Agreement, or (2) waives its right to invoke any remaining portion of the
standstill period (as set out in article 25, paragraph 6, of the Dutch Works
Council Act) ending on March 27, 2010 and its right to initiate legal
proceedings before the Enterprise Chamber of the Amsterdam Court of Appeal (as
set out in article 26, paragraph 1, of the Dutch Works Council Act) (the
”Enterprise Chamber”), the Parties shall execute the Contribution Agreement
immediately upon receipt by Intervet International B.V. of such written advice
or waiver.     (ii)   If the Works Council has initiated proceedings before the
Enterprise Chamber or any other Public Authority and has requested a preliminary
Order (as defined in the Contribution Agreement) restraining, enjoining or
otherwise prohibiting the execution of the Contribution Agreement pending
completion of the legal proceedings (the “Request”), the Parties shall execute
the Contribution Agreement only after the Enterprise Chamber or other Public
Authority has decided to dismiss the Request such that it does not prevent the
execution of the Contribution Agreement.     (iii)   If the standstill period
ending on March 27, 2010 expires and during this standstill period the Works
Council has not delivered an unconditional positive advice nor initiated legal
proceedings in accordance with Clause 3.5.3 (ii) above or has initiated legal
proceedings without making a Request, the Parties shall execute the Contribution
Agreement immediately upon the expiry of the standstill period.

    Merck shall cause Intervet International B.V. to defend, and in the event
that proceedings are initiated against Merck, Merck shall defend, against any
proceedings initiated by the Works Council and Merck shall cause Intervet
International B.V. to use, and in the event that proceedings are initiated
against Merck, Merck shall use, commercially reasonable efforts to reduce or
eliminate any adverse effects resulting from any legal proceedings initiated or
otherwise prosecuted by the Works Council (including without limitation opposing
any Order (as defined in the Contribution Agreement) restraining, enjoining or
otherwise prohibiting the execution of the Contribution Agreement) and, to the
extent applicable, seek the lifting of such Order as promptly as practicable. In
the event proceedings are also initiated against Sanofi-Aventis, Sanofi-Aventis
undertakes to observe the same obligation. Each Party shall inform the other
Party promptly upon the initiation of such proceedings, shall keep the other
Party reasonably and promptly informed of any further development with respect
to such proceedings and shall consult with the other Party in respect of the
defense of such proceedings prior to taking any actions with respect to such
defense. Each Party hereby agrees to use all commercially reasonable efforts to
assist the other Party in such proceedings.       The Parties shall comply with
any Order (as defined in the Contribution Agreement) applicable to them
restraining, enjoining or otherwise prohibiting the execution of the
Contribution Agreement, provided, that in such event the Parties shall in good
faith discuss Intervet International B.V. implementing arrangements consistent
with such Order that would permit the Parties to commit to or execute the
Contribution Agreement, as long as the Parties believe such arrangements would
be commercially reasonable, provided, further, that Merck shall ensure that
Intervet International B.V. does not implement any such arrangement without the
prior approval of Sanofi-Aventis which approval shall not be unreasonably
withheld or delayed.

2



--------------------------------------------------------------------------------



 



4   Preparation of the Closing Accounts       The last sentence of Clause
4.3.1(i) of the Call Option Agreement is deleted and the following is hereby
inserted in lieu thereof:       “Each of Merck and Sanofi-Aventis shall provide
(and shall cause Merial and its Subsidiaries and the I/SP Entities to provide)
all reasonable access to the books and records, any other information, including
working papers of their respective independent accountants and any information
and documents related to items disclosed in the disclosure schedule attached to
the Contribution Agreement, and to any employees of Merial and its Subsidiaries
and the I/SP Entities, to the extent necessary for either Party and its auditors
to prepare the Closing Financial Documents”.   5   Covenants of the Parties     

  5.1   The following Section 7.2.8 is inserted after Section 7.2.7 of the Call
Option Agreement:         “Merck shall reasonably consult with Sanofi-Aventis
prior to accepting, or causing Intervet International B.V. or any of its other
Affiliates to accept, any condition or arrangement required or proposed by the
Works Council. In addition, without Sanofi-Aventis’ prior written approval (such
approval not to be unreasonably withheld or delayed), Merck shall not accept,
and shall cause Intervet International B.V. or any of its other Affiliates not
to accept, any condition or arrangement required or proposed by the Works
Council.”

6   Termination

  6.1   The first phrase of Section 9.1 is deleted and the following is hereby
inserted in lieu thereof:         “This Agreement may be terminated at any time
prior to the execution of the Contribution Agreement or, in respect of
Section 9.1.6, at any time prior to the Closing:”     6.2   The following
Section 9.1.10 is inserted after Section 9.1.9 of the Call Option Agreement:    
    “by Sanofi-Aventis in the event an I/SP MAC (as defined in the Contribution
Agreement) occurs between the exercise of the Call Right and the execution of
the Contribution Agreement.”     6.3   The following Section 9.1.11 is inserted
after new Section 9.1.10 of the Call Option Agreement:         “by Merck in the
event a Merial MAC (as defined in the Contribution Agreement) occurs between the
exercise of the Call Right and the execution of the Contribution Agreement.”    
6.4   The following Section 9.1.12 is inserted after new Section 9.1.11 of the
Call Option Agreement:

3



--------------------------------------------------------------------------------



 



      “by either Merck or Sanofi-Aventis, in their respective sole discretions,
at any time after October 27, 2010, if the Call Right has been exercised and the
Contribution Agreement has not been executed by the Parties by October 27, 2010;
provided, however, that the right to terminate this Agreement pursuant to this
Section 9.1.12 shall not be available to any party whose failure to fulfill any
of its covenants or agreements under this Agreement has been a principal cause
of, or resulted in, the failure of the Contribution Agreement to be executed by
October 27, 2010;”     6.5   The following Section 9.1.13 is inserted after new
Section 9.1.12 of the Call Option Agreement:         “by Sanofi-Aventis, at any
time between the exercise of the Call Right and the execution of the
Contribution Agreement, in the event that any of the representations and
warranties of Sellers (as such term is defined in the Contribution Agreement)
set forth in Article 8 of the Contribution Agreement, as modified and
supplemented by the exceptions to, or disclosures required by, such
representations and warranties set forth in the disclosure schedules provided by
Sellers (as such term is defined in the Contribution Agreement) to
Sanofi-Aventis, fail to have been true and correct on the date of the exercise
of the Call Right or fail to be true and correct at any time following exercise
of the Call Right but prior to execution of the Contribution Agreement (except
for such representations and warranties that are made as of a specified date,
which shall be measured only as of such specified date) and such failure to be
true and correct has had, or would reasonably be expected to have, individually
or in the aggregate, an I/SP MAC (as defined in the Contribution Agreement);”  
  6.6   The following Section 9.1.14 is inserted after new Section 9.1.13 of the
Call Option Agreement:         “by Merck, at any time between the exercise of
the Call Right and the execution of the Contribution Agreement, in the event
that any of the representations and warranties of Sanofi-Aventis set fort in
Article 9 of the Contribution Agreement, as modified and supplemented by the
exceptions to, or disclosures required by, such representations and warranties
set forth in the disclosure schedules provided by Sanofi-Aventis to Merck, fail
to have been true and correct on the date of the exercise of the Call Right or
fail to be true and correct at any time following exercise of the Call Right but
prior to execution of the Contribution Agreement (except for such
representations and warranties that are made as of a specified date, which shall
be measured only as of such specified date) and such failure to be true and
correct has had, or would reasonably be expected to have, individually or in the
aggregate, a Merial MAC (as defined in the Contribution Agreement); provided,
however, that, no representation or warranty shall be deemed untrue or incorrect
for purposes of this Section 9.1.14 to the extent that any breach of or
inaccuracy in any representation or warranty arises out of or relates to any
Pre-Existing Condition (as defined in the Contribution Agreement)”     6.7   The
following Section 9.1.15 is inserted after new Section 9.1.14 of the Call Option
Agreement:

4



--------------------------------------------------------------------------------



 



      “by Sanofi-Aventis, at any time between the exercise of the Call Right and
the execution of the Contribution Agreement, if Merck has not complied in all
material respects with its covenants under Section 7.2.8;”     6.8   Clause 9.2
of the Call Option Agreement is deleted and the following is hereby inserted in
lieu thereof:         “In the event of the termination of this Agreement
pursuant to the provisions of Clause 9.1, this Agreement shall become void and
have no effect, except with respect to Clauses 7.2.7, 7.4, 9.2, 10 and 11 which
shall survive such termination, without any liability to any Person in respect
hereof or of the transactions contemplated hereby on the part of any Party
hereto, or any of its Affiliates or Representatives, except for any liability
resulting from such Party’s breach of this Agreement; provided, however, that
the failure of those representations and warranties described in Sections 9.1.13
and 9.1.14 to be true and correct at the times described therein shall not be
deemed to be a breach of this Agreement.         It is further expressly
provided that in the event the termination of this Agreement occurs after the
date the Call Right has been exercised by Sanofi-Aventis, such exercise shall be
automatically rescinded and shall have no effect whatsoever.”

7   Structure

    The date referred to in Section A.2(b) of Appendix 1 of Amendment No. 3 is
deleted and “March 30, 2010” is hereby inserted in lieu thereof.

8   Miscellaneous

  8.1   Except and only to the extent expressly amended hereby, the Call Option
Agreement and all of its terms and conditions remain unmodified, in full force
and with binding effect on the Parties, and the Parties hereby ratify such Call
Option Agreement (as modified hereby). Any reference to the “Agreement” in the
Call Option Agreement shall be deemed to be a reference to the Call Option
Agreement, as previously amended and as amended by this Amendment No. 4,
including the Schedules and Exhibits hereto.     8.2   Clauses 2, 10, 11.1.1 and
11.2 to 11.13 of the Call Option Agreement are incorporated by reference into
this Amendment No. 4 and apply mutatis mutandis to this Amendment No. 4.

5



--------------------------------------------------------------------------------



 



In witness whereof, the Parties hereto have duly executed this Amendment No. 4
on this 8th day of March, 2010.

          SANOFI-AVENTIS    
 
       
By:
  /s/ L. Debroux    
 
 
 
Name: L. Debroux    
 
  Title:   CSO    

                          MERCK SHARP & DOHME CORP.           MERCK & CO., INC.
   
 
                       
By:
  /s/ Debra A. Bollwage           By:   /s/ Richard N. Kender    
 
 
 
Name: Debra A. Bollwage              
 
Name: Richard N. Kender    
 
  Title:    Assistant Secretary              
Title:   Senior Vice President,
Business Development &
Corporate Licensing
   

6